DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.
 
Election/Restrictions
As previously set forth: Applicant’s election without traverse of Groups I/III, a=3, b=3, c=1, x=1, y=1, ethylene glycol monoformate, lactide, no additional solvents in the reply filed on 4/22/19 is acknowledged.  Herein it is noted that since no additional solvents were elected, in regards to claim 14 the Examiner is treating the solution/’solvent’ as the solubilizing agent of claim 15 with or without water.  E.G. claims 17-18 and 20 are deemed to be non-elected based on the election dated 4/22/19.
Claims 11, 13, 17-18, 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/19.

Priority
As previously set forth: The claims have an effective/priority date of filing of the provisional application dated 6/17/16.

Response to Argument/Amendment
Applicant argues Welton does not disclose the new limitation of the claims.  Applicant argues Welton may include an emulsifier and a gas component and there are several references to such.  Applicant argues that particulates such as proppants and gravel may be used in Welton.  In light of this Applicant argues Welton does not teach the single phase requirements of the claim.  
The Examiner disagrees.  The citations Applicant puts forth all disclose what “may” be used in Welton.  Welton does not require gas in his compositions, he merely has it as an option.  Welton does not require particulates, he merely has it as an option.  Welton does not require an emulsifier, he merely has it as an option.  Further, claim 1 has the limitation “oilwell treatment composition comprises”, which allows for additional solid particles therein.  See the 112 set forth below.  The claim is not written to exclude solid particles or other phases in light of how the claim has been worded.  Even if it were written to exclude such, Welton embraces embodiments without gas components, emulsifiers and solids.  As such Applicant’s arguments herein are not found persuasive.
Regarding claim 14 Applicant argues Frost states the orthoester may be solid and may require mixing for purposes of coating it on a particulate.  Frost also states that the composition may be a solution, gel or emulsion and Frost uses the composition with solid particulates such as gravel particles.  
The Examiner disagrees.  Though Frost may be a gel or emulsion, Frost may also be a solution.  A solution implies a homogeneous single phase composition.  That it may require mixing when it is in solid form is thusly moot since the orthoester may be in solution form.  The rejection is over this coating composition, thus arguments drawn to gravel particles that are slurried are moot.
Applicant argues Nguyen discloses orthoesters, lactides and the like are substantially water insoluble.  Thus, Nguyen, as well as the other references, have built in limitations on the chemistries in its application so that they do not disclose or teach the chemistries and limitations in the pending claims.  
The Examiner disagrees.  The chemical limitations of a species (e.g. water solublity) is taken into account in the rejection below.  Though Nguyen may teach these compounds to be substantially water insoluble, he still teaches each to function equivalently as a degradable material.  Further, Frost and Welton mix such with a solvent, such as dipropylene glycol monomethyl ether, so that the compound can be in solution form and used therein.  Thus, a proper motivation and a reasonable expectation of success exist with the references/rejections below.  As such Applicant’s arguments are not found persuasive and the rejections stand as set forth below.

Claim Objections
Objection over Claims 8, 11, 13, 16, 17, 18, 20 is overcome by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, 10, 14, and their dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the limitations “an oilwell treatment composition comprising”…(i); (ii), (iii)…”and wherein the oilwell treatment composition comprises a stable, single phase composition after mixing”.  It is unclear what “mixing” refers to in the claim.  Is it the mixing of (i), (ii), and (iii) or is it the mixing of the final oilwell treatment fluid?  As written, the overall fluid merely needs to comprise a single phase composition, it does not require the entire composition to be a single phase.  Anything can be a stable, single phase mixture for 1 second if mixed at a high enough shear.  There is no time associated with “stable” and claims 9 and 10 infer that the solution is not stable indefinitely.  Thus, in light of the new limitation, and the limitations of claim 9 and 10, it is unclear what the claimed product is, E.G. Is the stable single phase composition 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7, 9-10, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welton in view of Nguyen.


Welton discloses viscosified fluids for use in subterranean formations (title). Said fluids may be aqueous or nonaqueous based [0019] wherein the aqueous based fluids may be brine, seawater, ect [0019].  When using a brine, the brine may comprise sodium bromide salts and the salt may be used up to saturation [0048].  The composition further includes a viscosifying agent in amounts ranging 1-10 wt% [0037] and oxidizers in amounts ranging 0.001-70 wt% [0047].  Additionally, the composition may include an orthoester breaker which hydrolyzes over time to form an acid (e.g. is a acid precursor) [0050].  The orthoester may be in solution, gel, solid or emulsion form [0054] and when in solution form dipropylene glycol monomethyl ether may be used as the solvent [0054].  When using the orthoester, the amount of water used in the composition may be 2 moles water to 1 mole orthoester, up to an excess of water [0055].  The orthoester breaker may further include polylactides [0059].  Polylactide and polylactic acid are the same thing (whilst polylactic acid may also be produced by polymerizing lactic acid, instead of lactide, the end product is the same whether lactide or lactic acid is used).  The orthoester breaker (presumably including additional elements such as the above mentioned polylactide) may be added in amounts ranging from 0.1-10 wt% of the composition.  
The above discussed dipropylene glycol monomethyl ether meets the solubilizing compound of claim 1, the aqueous fluid discussed above meets the aqueous fluid requirements of claim 1.
Welton includes elements as set forth above.  Welton discloses the use of orthoesters, including some polyorthoesters [0051] including mixing such with polylactides and other degradable acid precursors [0059].  Welton does not disclose the use of lactide.
Nguyen discloses compositions comprising a degradable acid precursor coating on particulates (title, abstract [0019]).  The degradable coating degrades in the well over time and suitable degradable materials include orthoesters, polyorthoesters, lactides and polylactides [0019].  Nguyen thusly teaches orthoesters, polyorthoesters and polylactides to function equivalently to lactides as a degradable material in subterranean formations.  One would recognize that the same acid products would be formed when lactides and polylactides degraded in the well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Welton the use of lactides, as taught by Nguyen, since it is recognized in the art as a functional equivalent to orthoesters, polyorthoesters and polylactides.
When including such, one may look to replace the orthoesters with the lactide, or, mix the orthoesters with the lactide.  See In re Kerkhoven wherein combining two things (orthoesters and lactide) known to be suitable for the same intended use (degradable downhole materials) is prima facie obvious.
It is noted that Nguyen discloses dipropylene glycol methyl ether [0024] as a solvent for the degradable materials of [0019], thus one expects that a solution of lactide can be formed from the materials of Nguyen.  Elements above meet the lactide requirements of claim 1.  Regarding the dissolved solid acid precursor, such is also met, as set forth above (e.g. the orthoester may be in solution form, thus when using lactide one would expect to use it in any of the forms listed in Welton, meeting the claimed dissolved acid precursor).  Though it is unclear if the lactide is always a solid prior to forming the solution, such is a product by process limitation.  E.G. whether it is made by dissolving a solid or melted liquid, the end composition of a dissolved acid precursor is met and as such “solid” thusly not found pertinent unless Applicant shows a distinct product is produced.
Regarding the ratios of claim 1, as discussed above Welton discloses that water may be added in excess of the molar desires with the orthoester.  The other components of the fluid (gelling agent, orthoester, oxidizer) may be included in total (adding up the ranges discussed above) in amounts from 2.001-90% of the composition, thus water (or base fluid) would be 10-97.999% of the composition.  The above discussed dipropylene glycol monomethyl ether would also be part of this water composition since it is implicitly a mutual solvent.  The amount of water and solvent (dipropylene glycol monomethyl ether) mixture being any amounts within the 10-97.999% range and such renders obvious those ratios of claim 1.  The references embraces amounts of 10-97.999% of base fluid (which would include the above discussed water and solvent) and any ratio of the 2 would be prima facie obvious.  Such would also embrace the ratio of solvent to orthoester of the claim.
Elements above thusly meet the requirements of claim 1.  Regarding the isomers of claims 2-4, position isomers of dipropylene glycol monomethyl ether are sufficiently close in structural similarity (and ‘impurities’ of different isomers would be expected in the composition) such that there is a presumed expectation of similar properties.  Thus, mixing different isomers of dipropylene glycol monomethyl ether is deemed to be prima facie obvious.  See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.   See also In re Kerkhoven.  Thus, the requirements of claims 2-4 are deemed to be prima facie obvious in light of the teachings of Welton.
Elements above meet the requirements of claims 5-7.  Since the composition requirements of claim 1 are embraced by Welton the properties of claims 9 and 10 are also deemed to be embraced by the reference.  Surfactants may be included [0049], as required by claim 12.  Elements above meet the requirements of claims 14-15, wherein lactide is a diester of an alpha hydroxy acid.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welton in view of Nguyen in further view of Luyster (US 2013/0213659).
Elements of this rejection are as previously set forth, reiterated below in italics.

Welton and Nguyen include elements as set forth above.  Luyster discloses breaker compositions comprising a hydrolysable ester of a carboxylic acid (abstract).  Such a compound is similar (e.g. is an acid precursor) to that of Welton.  Luyster discloses in [0028] that when using salts in the water (as embraced by Welton) water exists in two states.  A free water state which refers to those water molecules not bound to a salt, and bound water molecules which refers to those water molecules bound to the salt.  Luyster discloses that the absence of free water (e.g. by adding enough salt to bind all the water molecules) avoids premature hydrolysis of the ester compound [0028].  Luyster thusly teaches why one would want to choose the saturated brine option disclosed in Welton, e.g. in order to avoid premature hydrolysis of acid precursors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Welton and Nguyen the use of the saturated brine, as taught by Luyster, in order to prevent premature hydrolysis of acid precursors in the composition.
Such alternatively meets the requirements of claims 5-7.

Claims 1-7, 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welton in view of Parton in further view of Nguyen.


Welton includes elements as set forth above.  Alternative to the above position about the amount of water and solvent (dipropylene glycol monomethyl ether), Parton discloses treatment compositions for subterranean formations (title) wherein the carrier fluid (e.g. base fluid) may be nonaqueous (oil), dipropylene glycol methyl ether, water, brine and those other fluids of [0044].  The composition may comprise polyorthoesters and polylactides [0077] and viscosifiers[0071] as well as salts [0079] and is thusly analogous to that of Welton.  The carrier fluid is added in amounts from 0.001-99.999% of the composition [0044] and mixtures are embraced therein [0044].  Thus, such is additional evidence that use of any ratio of water and solvent such as dipropylene glycol methyl ether may be used as a base fluid for treating subterranean formations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Welton the use of 0.001-99.999% of a base fluid such as a mixture of water or salt water and dipropylene glycol methyl ether, as taught by Parton, since it is recognized in the art to be suitable for the intended use thereof. 
Further, mixing any amounts of the solvents discussed above, as long as they were soluble and/or within solubility ranges therein, would be prima facie obvious since Welton discloses that mixtures thereof may be used.
Welton and Parton include elements as set forth above.  Welton discloses the use of orthoesters, including some polyorthoesters [0051] including mixing such with polylactides and other degradable acid precursors [0059].  Welton does not disclose the use of lactide.
Nguyen discloses compositions comprising a degradable acid precursor coating on particulates (title, abstract [0019].  The degradable coating degrades in the well over time and suitable degradable materials include orthoesters, polyorthoesters, lactides and polylactides [0019].  Nguyen thusly teaches orthoesters, polyorthoesters and polylactides to function equivalently to lactides as a degradable material in subterranean formations.  One would recognize that the same acid products would be formed when lactides and polylactides degraded in the well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Welton and Parton the use of lactides, as taught by Nguyen, since it is recognized in the art as a functional equivalent to orthoesters, polyorthoesters and polylactides.
When including such, one may look to replace the orthoesters with the lactide, or, mix the orthoesters with the lactide.  See In re Kerkhoven wherein combining two things (orthoesters and lactide) known to be suitable for the same intended use (degradable downhole materials) is prima facie obvious.
Such alternatively meets the ratio requirements of claim 1 and thusly alternatively meets the requirements of claims 1-7, 9-10, 12.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welton in view of Parton and Nguyen in further view of Luyster (US 2013/0213659).
Elements of this rejection are as previously set forth, reiterated below in italics.

Welton, Parton and Nguyen include elements as set forth above.  Luyster discloses breaker compositions comprising a hydrolysable ester of a carboxylic acid (abstract).  Such a compound is similar (e.g. is an acid precursor) to that of Welton.  Luyster discloses in [0028] that when using salts in the water (as embraced by Welton) water exists in two states.  A free water state which refers to those water molecules not bound to a salt, and bound water molecules which refers to those water molecules bound to the salt.  Luyster discloses that the absence of free water (e.g. by adding enough salt to bind all the water molecules) avoids premature hydrolysis of the ester compound [0028].  Luyster thusly teaches why one would want to choose the saturated brine option disclosed in Welton, e.g. in order to avoid premature hydrolysis of acid precursors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Welton, Parton and Nguyen the use of the saturated brine, as taught by Luyster, in order to prevent premature hydrolysis of acid precursors in the composition.
Such alternatively meets the requirements of claims 5-7.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Nguyen.
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the new limitation to claim 14, Frost discloses that the orthoester may be mixed with a solvent such as the elected dipropylene glycol methyl ether.  When using the lactide of Nguyen, the same components are used as claimed by Applicant.  Thus, one expects the same single phase composition as Applicant meeting the requirements of the claim.  There is no segregation of the treating fluid into distinct phases disclosed or expected in Frost, thus this limitation is deemed to be embraced by the reference.

Frost discloses the use of acid precursor compositions (e.g. compositions for generating acids) to degrade filtercakes in subterranean formations (abstract).  Therein orthoesters are used, and such may also be used as a coating on particulates (Column 5 lines 3-5).  The orthoester is an acid precursor, and may be dissolved in dipropylene glycol methyl ether when used as a coating material since it is relatively solid at ambient temperatures (Column 5 lines 3-9).  
Frost includes elements as set forth above.  Frost discloses the use of orthoesters, including some polyorthoesters (Column 3 lines 21-48).  Frost does not disclose the use of lactide.
Nguyen discloses compositions comprising a degradable acid precursor coating on particulates (title, abstract [0019], thusly analogous to the coating of Frost.  The degradable coating degrades in the well over time and suitable degradable materials include orthoesters, polyorthoesters, lactides and polylactides [0019].  Nguyen thusly teaches orthoesters, polyorthoesters to function equivalently to lactides as a degradable coating for use in subterranean formations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Frost the use of lactides, as taught by Nguyen, since it is recognized in the art as a functional equivalent to orthoesters and polyorthoesters.
When including such, one may look to replace the orthoesters with the lactide, or, mix the orthoesters with the lactide.  See In re Kerkhoven wherein combining two things (orthoesters and lactide) known to be suitable for the same intended use (degradable downhole materials) is prima facie obvious.
Elements above meet the requirements of claims 14-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/Primary Examiner, Art Unit 1768